Case 2:17-cr-20311-NGE-DRG ECF No. 48, PageID.387 Filed 06/17/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                         Cr. No. 17-20311

v.                                              Honorable Nancy J. Edmunds

GLEN TILL,

             Defendant.
                                          /

                                  APPEARANCE

      To the Clerk of this Court and all parties of record:

      Please enter my appearance as Counsel in the case for Mr. Glen Till. I certify that

I am admitted to practice in the Court.

                                          Respectfully Submitted,

                                          FEDERAL COMMUNITY DEFENDER

                                           /s/ Laura Danielle Mazor
                                          LAURA DANIELLE MAZOR (P76924)
                                          Attorney for Mr. Glen Till
                                          613 Abbott Street, Suite 500
                                          Detroit, Michigan 48226
                                          313.967.5579
                                          E-mail: laura_mazor@fd.org

Date: June 17, 2021
